DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1, 3, 6, 7, 9-13, and 20-25 are pending and have been examined in this application. 
As of the date of this action, no information disclosure statement has been filed on behalf of this case.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 11, 13, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Canada (ES #1135980) in view of Davydoff (WO #2015/095948).
Regarding claim 1, Canada teaches an autonomous delivery receptacle comprising: an autonomous delivery drop point (Element A as seen in figure 1); and a proxy sensor located on the plurality of autonomous delivery drop point (Paragraph 61, lines 1-12, Paragraph 63, lines 1-9, and Paragraph 315, lines 1-6 of the provided translation), the proxy sensor configured to communicate (Paragraph 61, lines 1-12 Paragraph 63, lines 1-9, and Paragraph 315, lines 1-6 of the provided translation); wherein the autonomous delivery drop point comprises: a plurality of storage receptacles (Element A as seen in figure 1), each of the plurality of storage receptacles comprising: a delivery inlet configured to accept the item (Element B as seen in figure 1); a storage volume configured to store the item (Paragraph 417, lines 1-4 of the provided translation); and an access port to allow access to the item within the storage (Paragraph 419, lines 1-4 of the provided translation).  But Canada does not explicitly teach that each of the plurality of storage receptacles comprises a tag identifying a resident with which each of the plurality of storage receptacles is associated, wherein the tag is configured to communicate an identifier for the resident with which the tag is associated to the autonomous delivery vehicle.
However, Davydoff does teach that each of the plurality of storage receptacles comprises a tag identifying a resident with which each of the plurality of storage receptacles is associated, wherein the tag is configured to communicate an identifier for the resident with which the tag is associated to the autonomous delivery vehicle (Abstract, lines 1-11, and Page 3, lines 36-Page 4, line 15, and Page 7, lines 19-23 of the Provided Translation)
Regarding claim 6, Canada as modified by Davydoff teaches the autonomous delivery receptacle of Claim 1, wherein the delivery inlet is a door (Paragraph 418, line 1 and B as seen in figure 1 of Canada).
Regarding claim 7, Canada as modified by Davydoff teaches the autonomous delivery receptacle of Claim 1, wherein the delivery inlet is an aerial port (Element B as seen in figure 1 of Canada).
Regarding claim 11, Canada as modified by Davydoff teaches the autonomous delivery receptacle of Claim 1, further comprising a charging station for the autonomous delivery vehicle (Paragraph 429, line 1-Paragraph 430, line 3 of Canada).
Regarding claim 13, Canada as modified by Davydoff teaches the autonomous delivery receptacle of Claim 1, wherein the item is delivered via an autonomous delivery vehicle (Elements A, and O as seen in figure 1 of Canada).
Regarding claim 23, Canada teaches a method of delivering an item, the method comprising: providing, at an autonomous delivery drop point (Element A as seen in figure 1), a plurality of receptacles (Element A as seen in figure 1); communicating, via a proxy sensor located on a plurality of receptacles (Paragraph 61, lines 1-12 Paragraph 63, lines 1-9, and Paragraph 315, lines 1-6 of the provided translation), information related to autonomous delivery drop point to an autonomous delivery vehicle (Paragraph 61, lines 1-12 Paragraph 63, lines 1-9, and Paragraph 315, lines 1-6 of the provided translation);-4- Application No.: 15/861191 Filing Date: January 3, 2018operating a delivery inlet on one of the plurality of receptacles to accept the item (Elements B, and O as seen in figure 1, and Paragraph 434, lines 1-2 of the provided translation); receiving, in a storage volume of the one of the plurality of receptacles, the item (Paragraph 417, lines 1-4 of the provided translation); and allowing the resident associated with the one of the plurality of receptacles access to the storage volume via an access port (Paragraph 419, lines 1-4 of the provided translation).  But, Canada does not teach communicating, to the autonomous delivery vehicle via a tag 
However, Davydoff does teach communicating, to the autonomous delivery vehicle via a tag disposed on each of the plurality of receptacles (Abstract, lines 1-11, and Page 3, lines 36-Page 4, line 15, and Page 7, lines 19-23 of the Provided Translation), resident information identifying a resident with which each of the plurality of receptacles is associated (Abstract, lines 1-11, and Page 3, lines 36-Page 4, line 15, and Page 7, lines 19-23 of the Provided Translation).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have tags that communicate with the vehicle to identify the resident associated with each receptacle because Canada and Davydoff are both storage containers that can take deliveries from drones.  The motivation for having the receptacles have tags that communicate with the vehicle to identify the resident associated with each receptacle is that it helps to ensure that the package is always delivered to the correct location so packages don’t get lost.
Claims 3, 20, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Canada (ES #1135980) in view of Davydoff (WP #2015/095948) as applied to claim 1 above, and further in view of O’Toole (PGPub #2016/0159496).
Regarding claim 3, Canada as modified by Davydoff teaches the autonomous delivery receptacle of Claim 1, but does not explicitly teach that the plurality of storage receptacles receptacle are configured to retrofit a mailbox.  However, O’Toole does teach that that the plurality of storage receptacles receptacle are configured to retrofit a mailbox (Abstract, lines 3-7).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to retrofit the storage receptacle to a mail box because Canada and O’Toole are both storage receptacles that receive deliveries from UAVs.  The motivation for having the storage receptacle retrofit to a mail box is that it 
Regarding claim 20, Canada as modified by Davydoff teaches the autonomous delivery drop point of Claim 1, wherein there are a plurality of storage receptacles (A as seen in figure 1 of Canada).   But, Canada does not teach that the receptacles comprises a sensor to detect the presence of an item in the storage volume of the associated receptacle of the plurality of receptacles, and wherein the proxy sensor is configured to communicate the status of items in the storage volume of each of the plurality of receptacles to the autonomous delivery vehicle.  However, O’Toole does teach that the receptacles comprises a sensor to detect the presence of an item in the storage volume of the associated receptacle (Paragraph 34, lines 7-15), and wherein the proxy sensor is configured to communicate the status of items in the storage volume of the receptacles to the autonomous delivery vehicle (Paragraph 34, lines 7-15)
Regarding claim 21, Canada as modified by Davydoff and O’Toole teaches the autonomous delivery drop point of Claim 20, wherein the proxy sensor is further configured to communicate to the autonomous delivery vehicle the status of items in the plurality of receptacles (Element A as seen in figure 1 of Canada, and Paragraph 34, lines 7-15 of O’Toole).
Regarding claim 22, Canada as modified by Davydoff and O’Toole teaches the autonomous delivery drop point of Claim 21, wherein the status of items in the plurality of receptacles comprises an identifier indicating which of the plurality of receptacles does not contain an item (Element A as seen in figure 1 of Canada, and Paragraph 34, lines 7-15 of O’Toole, O’Toole teaches that the sensors can communicate with the vehicle about the presence of an object and the absence of a signal indicates that the receptacle does not contain an item).
Claims 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Canada (ES #1135980) in view of Davydoff (WP #2015/095948) as applied to claim 1 above, and further in view of Elhawwashy (US #9,211,025).
Regarding claim 9, Canada as modified by Davydoff teaches the autonomous delivery receptacle of Claim 1, but does not teach that the delivery inlet is configured to close based on the weight of the item.  However, Elhawwashy does teach that the delivery inlet is configured to close based on the weight of the item (Column 4, lines 44-49, one of the ways that the device confirms receipt of the package is by the weight registered by the scale).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the inlet be closed based on the weight of the item because Canada and Elhawwashy are both storage receptacles that receive deliveries from UAVs.  The motivation for having the inlet be closed based on the weight of the item is that it allows the system to only close when the entirely of the package is seated inside the receptacle.
Regarding claim 10, Canada as modified by Davydoff teaches the autonomous delivery receptacle of Claim 1, wherein there are a plurality of storage receptacles (A as seen in figure 1 of Canada).  But does not teach that the storage receptacles further comprises a sensor configured to detect the presence of an item within the storage volume.  However, Elhawwashy does teach that the storage receptacles further comprises a sensor configured to detect the presence of an item within the storage volume (Column 4, lines 44-49).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a sensor that detects the presence of an item within the storage volume because Canada and Elhawwashy are both storage receptacles that receive deliveries from UAVs.  The motivation for having a sensor that detects the presence of an item within the storage volume is that it allows the system to know when an object has been placed within the volume so that it can close the volume.  Additionally, while Elhawwashy does not explicitly teach that there are the sensors in a plurality of receptacles it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the sensors in the plurality of receptacles of Canada because the receptacles are all individual objects and would need their own sensor to be able to detect the presence of an item.  The motivation for having a sensor in each of the plurality of receptacles is that it allows each of the receptacles to function independently and with all of the features of the other receptacles.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Canada (ES #1135980) in view of Davydoff (WP #2015/095948) as applied to claim 1 above, and further in view of Sisko (PGPub #2015/0158599).
Regarding claim 12, Canada as modified by Davydoff teaches the autonomous delivery receptacle of Claim 1, but does not teach an item lowering system configured to lower the item from a first height to a second height.  However, Sisko does teach an item lowering system (142) configured to lower the item from a first height to a second height (Paragraph 26, lines 15-18).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a lowering system that can change the height of the packages because Elhawwashy and Sisko are both .
Claims 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Canada (ES #1135980) in view of Davydoff (WP #2015/095948) as applied to claim 23 above, and further in view of O’Toole (PGPub #2016/0159496).
Regarding claim 24, Canada as modified by Davydoff teaches the method of Claim 23, wherein there are a plurality of storage receptacles (A as seen in figure 1 of Canada).   But, Canada does not teach sensing, via sensors disposed in each of the receptacles, the presence of an item within the storage volume of the receptacles.  However, O’Toole does teach sensing, via sensors disposed in each of the receptacles, the presence of an item within the storage volume of the receptacles (Paragraph 34, lines 7-15).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to sense the presence of an item in the receptacle using a sensor because Canada and O’Toole are both storage receptacles that receive deliveries from UAVs.  The motivation for sensing the presence of an item in the receptacle using a sensor is that it allows the system to know when an object is placed within the receptacle.  Additionally, while O’Toole does not explicitly teach that there are the sensors in a plurality of receptacles it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the sensors in the plurality of receptacles of Canada because the receptacles are all individual objects and would need their own sensor to be able to detect the presence of an item.  The motivation for having a sensor in each of the plurality of receptacles is that it allows each of the receptacles to function independently and with all of the features of the other receptacles.
Regarding claim 25, Canada as modified by England and O’Toole teaches the method of Claim 24, further comprising communicating, via the proxy sensor to the autonomous delivery vehicle, the (Element A as seen in figure 1 of Canada, and Paragraph 34, lines 7-15 of O’Toole, O’Toole teaches that the sensors can communicate with the vehicle about the presence of an object and the absence of a signal indicates that the receptacle does not contain an item).
Claims 1, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Canada (ES #1135980) in view of Walsh et al. (PGPub #2015/0183528).
Regarding claim 1, Canada teaches an autonomous delivery receptacle comprising: an autonomous delivery drop point (Element A as seen in figure 1); and a proxy sensor located on the plurality of autonomous delivery drop point (Paragraph 61, lines 1-12, Paragraph 63, lines 1-9, and Paragraph 315, lines 1-6 of the provided translation), the proxy sensor configured to communicate information related to the autonomous delivery drop point to an autonomous delivery vehicle (Paragraph 61, lines 1-12 Paragraph 63, lines 1-9, and Paragraph 315, lines 1-6 of the provided translation); wherein the autonomous delivery drop point comprises: a plurality of storage receptacles (Element A as seen in figure 1), each of the plurality of storage receptacles comprising: a delivery inlet configured to accept the item (Element B as seen in figure 1); a storage volume configured to store the item (Paragraph 417, lines 1-4 of the provided translation); and an access port to allow access to the item within the storage (Paragraph 419, lines 1-4 of the provided translation).  But Canada does not explicitly teach that each of the plurality of storage receptacles comprises a tag identifying a resident with which each of the plurality of storage receptacles is associated, wherein the tag is configured to communicate an identifier for the resident with which the tag is associated to the autonomous delivery vehicle.
However, Walsh does teach that the storage receptacles comprises a tag identifying a resident with which the storage receptacles is associated, wherein the tag is configured to communicate an identifier for the resident with which the tag is associated to the autonomous delivery vehicle (Paragraph 18, lines 1-12).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the receptacles have tags that communicate with the vehicle to identify the resident associated with the receptacle because Canada and Walsh are both storage containers that can take deliveries from drones.  The motivation for having the receptacles have tags that communicate with the vehicle to identify the resident associated with the receptacle is that it helps to ensure that the package is always delivered to the correct location so packages don’t get lost.  Additionally, while Walsh does not explicitly teach that there is a tag on each of the plurality of receptacles, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a tag on each of the plurality of receptacles of Canada because the receptacles are all individual objects that can have different owners.  The motivation for having a tag on each of the plurality of receptacles of Canada is that it allows the drone to properly deliver the package to the container of the packages owner.
Regarding claim 23, Canada teaches a method of delivering an item, the method comprising: providing, at an autonomous delivery drop point (Element A as seen in figure 1), a plurality of receptacles (Element A as seen in figure 1); communicating, via a proxy sensor located on a plurality of receptacles (Paragraph 61, lines 1-12 Paragraph 63, lines 1-9, and Paragraph 315, lines 1-6 of the provided translation), information related to autonomous delivery drop point to an autonomous delivery vehicle (Paragraph 61, lines 1-12 Paragraph 63, lines 1-9, and Paragraph 315, lines 1-6 of the provided translation);-4- Application No.: 15/861191 Filing Date: January 3, 2018operating a delivery inlet on one of the plurality of receptacles to accept the item (Elements B, and O as seen in figure 1, and Paragraph 434, lines 1-2 of the provided translation); receiving, in a storage volume of the one of the plurality of receptacles, the item (Paragraph 417, lines 1-4 of the provided translation); and allowing the resident associated with the one of the plurality of receptacles access to the storage volume via an access port (Paragraph 419, lines 1-4 of the provided translation).  But, Canada does not teach communicating, to the autonomous delivery vehicle via a tag 
However, Walsh does teach communicating, to the autonomous delivery vehicle via a tag disposed on the receptacles (Paragraph 18, lines 1-12), resident information identifying a resident with which the receptacles is associated (Paragraph 18, lines 1-12).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have tags that communicate with the vehicle to identify the resident associated with the receptacle because Canada and Walsh are both storage containers that can take deliveries from drones.  The motivation for having the receptacles have tags that communicate with the vehicle to identify the resident associated with the receptacle is that it helps to ensure that the package is always delivered to the correct location so packages don’t get lost.  Additionally, while Walsh does not explicitly teach that there is a tag on each of the plurality of receptacles, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a tag on each of the plurality of receptacles of Canada because the receptacles are all individual objects that can have different owners.  The motivation for having a tag on each of the plurality of receptacles of Canada is that it allows the drone to properly deliver the package to the container of the packages owner.
Response to Arguments
Regarding the applicant’s argument that the RFID system of Davydoff does not meet the limitations of the tag as recited in claim 1 because it is used to help with the navigation of the UAV rather than identify the resident, the examiner disagrees.  The portion of the translation cited on page 7 from lines 19-23 states that the RFID tag comprises a code that uniquely identifies the tag at a landing zone to prevent the UAV from mistakenly delivering the package to the wrong location.  This shows that the RFID tag is used to uniquely identify the recipient from the other recipient and ensure that the package is properly delivered.  The examiner believes that the applicant is reading the limitations in the 
Regarding the applicant’s arguments regarding Walsh not having a plurality of receptacles and tags that identify the recipient, the examiner agrees.  However, Walsh is not relied upon to teach the plurality of identical receptacles, instead Walsh is simply relied upon to teach a tag that can uniquely identify the receptacle.  And as was discussed with identifying the address or location of a fixed receptacle that is assigned to a user results in identifying the user.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647